IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHRIS LEONARD THORNES,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4431

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 14, 2015.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Nancy A. Daniels, Public Defender, and Gail E. Anderson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Joshua R. Heller, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

      AFFIRMED. See Walton v. State, 106 So. 3d 522 (Fla. 1st DCA), review

granted, 145 So. 3d 830 (Fla. 2014).

WOLF, WETHERELL, and BILBREY, JJ., CONCUR.